1    KATHERINE SIEGFRIED, SBN 250558
     Law Office of Katherine Siegfried, Esq.
2    1939 Harrison St, Suite 120
3    Oakland, California 94612
     Phone: (510) 465-0016
4    Fax: (510) 217-3979
     kat@siegfriedlegal.com
5
6                                     UNITED STATES DISTRICT COURT
7                                   NORTHERN DISTRICT OF CALIFORNIA
8
9                                            )                CASE NO. 3:17-cv-5401-EDL
     PETER KANGAS                            )
10                                           )                STIPULATION AND PROPOSED
            Plaintiff,                       )                ORDER FOR A THIRTY DAY
11                                           )                EXTENSION OF TIME FOR
            vs.                              )                PLAINTIFF TO FILE HIS RESPONSE
                                             )                TO DEFENDANT’S 59e MOTION
12
     NANCY A. BERRYHILL, Acting Commissioner )
                                             )
13   Of Social Security,                     )
                                             )
14          Defendant.                       )
                                             )
15
16
            IT IS HEREBY STIPULATED, between Plaintiff PETER KANGAS and Defendant
17
     Commissioner of Social Security, through their respective counsel of record, that Plaintiff shall have an
18
     extension of time of thirty (30) days to file Plaintiff’s Response to Defendant’s 59e Motion. The current
19
     due date is December 26, 2018. The new due date will be January 25, 2019. This is the first extension
20
     of time requested by Plaintiff and is requested as plaintiff’s counsel is a solo practitioner and is currently
21
     on maternity leave.
22
            The parties further stipulate that the Court’s Scheduling Order shall be modified accordingly.
23
24
     Date: December 17, 2018                        KATHERINE SIEGFRIED
25                                                  Law Office of Katherine Siegfried, Esq.
26
                                                    By:      /s/ Katherine Siegfried
27                                                          Katherine Siegfried
28
     STIPULATION                                      1                (17-cv-5401-EDL)
1                                    Attorney for the Plaintiff
2    Date: December 17, 2018         ALEX G.TSE
3                                    United States Attorney

4
                               By:   /s/ Daniel Talbert
5                                    DANIEL TALBERT
6                                    Special Assistant United States Attorney
                                     Attorney for Defendant
7                                    (As authorized per email)
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION                 2              (17-cv-5401-EDL)
1
2
3                                       ORDER

4    PURSUANT TO STIPULATION, PLAINTIFF’S REQUEST FOR ADDITIONAL TIME IS SO
     ORDERED.
5
6
     Dated:________________________
            December 17, 2018         _________________________________
7                                      HON. ELIZABETH D. LAPORTE
                                       UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     STIPULATION                        3          (17-cv-5401-EDL)
